ON DENIAL OF REHEARING.
The principal point urged by appellant in its petition for rehearing is that the opinion incorrectly stated that appellant relied in this case upon the Restatement of the Law of Torts, The Restatement of the Law of Restitution, page 405, Section 93(1).
This contention is shown by appellant’s pleadings to be incorrect. While the complaint does not quote the Restatement verbatim, the gist of it is set forth in paragraphs 4 and 5 of the complaint. The use of the words “dangerously defective” in paragraph 5 demonstrates reliance upon the Restatement and the facts set forth in the complaint in effect allege “justifiable” reliance.
The petition for rehearing is denied.